             Case 2:20-cv-00466-AC       Document 11        Filed 05/27/20      Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                      PENDLETON DIVISION

FRANK VOTH
                                                                         Case No. 2:20-cv-00466-AC
                 Plaintiff,
                                                                                              ORDER
        v.

T. BLEWETT, et al.,

                 Defendants.

IMMERGUT, J.

        Plaintiff, an adult in custody at the Two Rivers Correctional Institution, brings this civil

rights action pursuant to 42 U.S.C. § 1983 pro se.1 On March 20, 2020, this court issued an Order

denying plaintiff’s Application to Proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915(g). The

court gave plaintiff 30 days to pay the civil filing fee and advised plaintiff that if he did not do so,

the court would dismiss this action.       Currently before the court are plaintiff’s Motion for

Reconsideration of Order on Application to Proceed In Forma Pauperis (ECF No. 8), plaintiff’s

Motion for Preliminary Injunction (ECF No. 9), and plaintiff’s Amended Complaint (ECF No. 10).



        1
        Plaintiff initiated this action by filing a Complaint under the Federal Tort Claims Act in the
United States District Court for the District of Columbia. The action was transferred to this court
by order of February 28, 2020. Plaintiff subsequently filed an Amended Complaint alleging only
claims under 42 U.S.C. § 1983.

1 - ORDER
         Case 2:20-cv-00466-AC          Document 11        Filed 05/27/20     Page 2 of 2




       Plaintiff’s Amended Complaint does not allege facts establishing a plausible claim of

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493

F.3d 1047, 1055 (9th Cir. 2007) (a court, in deciding whether a plaintiff may proceed IFP or is barred

by § 1915(g) must review plaintiff’s complaint and ascertain whether there is a “plausible allegation”

to suggest plaintiff “faced ‘imminent serious physical injury’ at the time of filing”) (quoting 28

U.S.C. § 1915(g)). While plaintiff references past injuries in his Amended Complaint, the court can

find no clear facts that would suggest that he currently faces an imminent danger of serious physical

injury. Instead, the Amended Complaint focuses on disciplinary proceedings instituted against him

and allegations of verbal harassment. Accordingly, plaintiff is barred from proceed in forma

pauperis under § 1915(g), and his motion for reconsideration of the order denying in forma pauperis

status must be denied.

                                          CONCLUSION

       For these reasons, the court DENIES plaintiff’s Motion for Reconsideration (ECF No. 8) of

the Order denying his Application to Proceed In Forma Pauperis. Because plaintiff did not pay the

filing fee as previously ordered, the court DISMISSES this action, without prejudice to plaintiff’s

right to bring a new action with payment of the civil filing fee. The court DENIES plaintiff’s Motion

for Preliminary Injunction (ECF NO. 9) as moot.

       IT IS SO ORDERED.

       DATED this 27th day of May, 2020.



                                               Karin J. Immergut
                                               United States District Judge



2 - ORDER
